The opinion of the court was delivered by
Dennison, P. J. :
This action was legally pending in the district court of Crawford county. Charles B. Redlon was a necessary party to the full determination of the matters in controversy, and had been regularly served with summons and had entered his voluntary appearance' and filed his answer and cross-petition. The court erred in sustaining the motion and dismissing the action as against Charles B. Redlon.
The judgment of the district court is reversed and the cause remanded with instructions to overrule the motion to dismiss the action as to the defendant, Charles B. Redlon, and to grant a new trial.